Examiner’s Comments
Instant office action is in response to communication filed 2/26/2021.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 102 has been considered and is persuasive therefore the previously filed 35 U.S.C. 102 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-12 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a memory; and at least one processor coupled to the memory, the processor performing operations, the operations comprising: determining whether a synchronization accuracy is higher or lower by using predetermined information, the synchronization accuracy representing a frequency of timings at which a cryptosystem used for encryption communication between the communication device and another communication device can be changed in synchronization; selecting the cryptosystem with different processing load on cryptographic processing in the encryption communication when the synchronization accuracy is higher; selecting the cryptosystem with a higher processing load on the cryptographic processing in the encryption communication when the synchronization accuracy is lower; and executing at least one of encryption processing and decryption processing on communication data with the another communication device by using the cryptosystem selected.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Fruehauf et al. (US Patent No: 6,590,981 B2) teaches “An apparatus and method for secure cryptographic communications between a sender and a receiver or multiple receivers 
Another art of record Hugo Fruehauf  (WO 0163832) teaches “A system for streaming encrypted conditional access (CA) data, such as control words, from a primary or master conditional access provider (CAP) to one or more secondary CAPS. The primary CAP encrypts content (program data) that is to be access-controlled, such as a television program, according to the associated CA data. A first group of user terminals is compatible with the CA data of the primary CAP. The CA data is then provided to the secondary CAPs to provide corresponding CA data for the content in the secondary CAPs' associated formats for compatibility with other groups of terminals. The invention can be used in any packet-based distribution system, including a broadband television network headend, and avoids the need for the secondary CAPs to request the control words on an as-needed basis. Moreover, the CA data for a current crypto-period and a number of future crypto-periods are provided in a "sliding window" to allow the secondary CAP to begin preparing its CA data in advance. Moreover, the CA data can be provided to the secondary CAPs on a real-time basis, or well beforehand when the content is pre-encrypted and stored, e.g., at a file server.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/SIMON P KANAAN/Primary Examiner, Art Unit 2492